 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                              SOUTHERN DISTRICT OF CALIFORNIA
 9
10   RICHARD B. WHEELER,                                       Case No.: 17-CV-1267-JLS (LL)
11                                            Plaintiff,
                                                               ORDER GRANTING MOTION TO
12   v.                                                        DISMISS SECOND AMENDED
                                                               COMPLAINT
13   SPECIALIZED LOAN SERVICES;
     MORTGAGE LAW FIRM PLC,
14                                                             (ECF No. 21)
                                          Defendants.
15
16
17            Presently before the Court is Defendant Specialized Loan Servicing, Inc.’s (“SLS”) 1
18   Motion to Dismiss (“Mot.,” ECF No. 21). Also before the Court is Plaintiff Richard B.
19   Wheeler’s Opposition to (“Opp’n,” ECF Nos. 24, 27) and SLS’s Reply in Support of
20   (“Reply,” ECF No. 25) the Motion. The Court vacated oral argument on the Motion and
21   took the matter under submission without oral argument. ECF No. 22. After considering
22   the Parties’ arguments and the law, the Court GRANTS SLS’s Motion.
23                                      FACTUAL BACKGROUND
24            At an unspecified date, Mr. Wheeler obtained a mortgage through “Twin Capitol
25   Mortgage” of San Francisco.             Second Am. Compl. (“SAC”), ECF No. 20, at 2.
26   Mr. Wheeler claims that “the origination of the loan was a case of fraud,” as he “was
27
28   1
         Specialized Loan Servicing, LLC was erroneously sued as “Specialized Loan Services.”

                                                           1
                                                                                         17-CV-1267-JLS (LL)
 1   induced to sign a loan that was different from the one previously offer[]e[d] by promises
 2   that went unfulfilled.” Id. The loan was “immediately transferred” to Countrywide, and
 3   subsequently acquired by Bank of America after Countrywide “went out of business.” Id.
 4   The loan was ultimately sold to SLS. Id.
 5          In 2014, Mr. Wheeler applied for a loan modification with SLS. Id. at 3, 6; see also
 6   Request for Judicial Notice (“RJN”), ECF No. 21-1, Ex. 1 at 2. 2 In October 2015,
 7   Mr. Wheeler filed a suit in small claims court against SLS and Mortgage Law Firm PLC
 8   (“MLF”) for “[v]iolation of CA CCP 2924 and 12 CFR 1024.41” on the grounds that
 9   “mortgage services are restricted from advancing foreclosure process if homeowner is
10   securing foreclosure alternative.” RJN Ex. 1 at 2. At a hearing on June 21, 2016, that
11   Mr. Wheeler did not attend, Commissioner Peter S. Doft dismissed the action with
12   prejudice at SLS and MLF’s request. See RJN Ex. 2.
13          This action concerns a subsequent application for loan modification. See SAC at 3–
14   8. In January 2017, Mr. Wheeler received a letter from SLS asking “what he wanted to do
15   with the property” and requesting that Mr. Wheeler call SLS to discuss his options. Id. at
16   3. Mr. Wheeler called SLS and informed it that he would like to apply for a loan
17   modification and requested that SLS send him the necessary application materials. Id.
18   After Mr. Wheeler submitted the forms, he received notification from SLS in April 2017
19   that the completed forms had been received by SLS and were in the process of being
20   evaluated. Id. at 3–4.
21          By letter dated May 2, 2017, SLS informed Mr. Wheeler that he had been denied
22   any form of loan modification. Id. at 4; see also Declaration of Tadeusz McMahon
23
24
     2
25     SLS requests that the Court take judicial notice of two documents: (1) Claim and Order, Wheeler v.
     Specialized Loan Servs., No. 37-2015-00325548-SC-SC-CTL (Cal. Super. filed Oct. 16, 2015); and
26   (2) Minute Order, Wheeler v. Specialized Loan Servs., No. 37-2015-00325548-SC-SC-CTL (Cal. Super.
     filed July 21, 2016).         See generally RJN, ECF No. 21-2.               Because the Court “may
27   take judicial notice of court filings and other matters of public record, Reyn’s Pasta Bella, LLC v. Visa
28   USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (citing Burbank-Glendale-Pasadena Airport Auth. v. City
     of Burbank, 136 F.3d 1360, 1364 (9th Cir. 1998)), the Court GRANTS SLS’s Request for Judicial Notice.

                                                        2
                                                                                           17-CV-1267-JLS (LL)
 1   (“McMahon Decl.”), ECF No. 21-1, Ex. 1. 3 The letter noted that Mr. Wheeler was 106
 2   months delinquent on his loan, and that his total monthly obligations of $3,201.53 exceeded
 3   his monthly gross income of $914.75. See McMahon Decl. Ex. 1 at 16, 17.4 The letter
 4   informed Mr. Wheeler that, “[i]f the property [wa]s [his] primary residence and this [wa]s
 5   [his] first evaluation, [he] ha[d] the right to request a second independent review to
 6   determine [his] eligibility for a loan modification.” Id. at 18. Such a request was to be
 7   made in writing “no later than June 1, 2017.” Id. The letter further explained that, “[i]f
 8   the property [wa]s [his] primary residence, this [wa]s [his] first evaluation, and [his] request
 9   [wa]s received in the disclosed time frame, [SLS] w[ould] not initiate or continue with any
10   scheduled foreclosure during the review [it] ha[d] offered [him].” Id.
11          Nonetheless, SLS scheduled a sale of Mr. Wheeler’s home for May 17, 2017. SAC
12   at 4. Although Mr. Wheeler called SLS to request that the sale be rescheduled until after
13   June 1, 2017, SLS refused to do so. Id. Mr. Wheeler therefore “immediately fax[ed] to
14   SLS a one page request for an appeal.” Id. at 4. The request was rejected and SLS
15   proceeded to sell Mr. Wheeler’s home. Id. at 5. MLF was “the means by which the
16   foreclosure sale [wa]s carried out.” Id. at 8.
17                                 PROCEDURAL BACKGROUND
18          Mr. Wheeler filed suit against SLS and MLF in small claims court on May 17, 2017.
19   See generally ECF No. 1-2. SLS removed, see ECF No. 1, and filed a motion for a more
20   definite statement pursuant to Federal Rule of Civil Procedure 12(e). See ECF No. 2. After
21   the Court granted SLS’s motion, see ECF No. 3, Mr. Wheeler filed a First Amended
22   Complaint. See ECF No. 6.
23
24   3
       Because neither side contests the authenticity of Exhibit 1 to the McMahon Declaration and because the
25   document is expressly mentioned in—and integral to—the Second Amended Complaint, the Court
     incorporates the May 2, 2017 letter from SLS to Mr. Wheeler by reference. Branch v. Tunnell, 14 F.3d
26   449, 454 (9th Cir. 1994) (citing Romani v. Shearson Lehman Hutton, 929 F.2d 875, 879 n.3 (1st Cir.
     1991)), overruled on other grounds by Galbraith v. Cnty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).
27
     4
28    Pin citations to Exhibit 1 refer to the CM/ECF page numbers electronically stamped at the top of each
     page.

                                                        3
                                                                                          17-CV-1267-JLS (LL)
 1         SLS moved to dismiss Mr. Wheeler’s First Amended Complaint, see ECF No. 7,
 2   and the Court granted SLS’s motion. See ECF No. 19. As to SLS’s argument that
 3   Mr. Wheeler’s complaint was barred under res judicata, the Court concluded that SLS
 4   “ha[d] not proven all elements.” Id. at 7. Nonetheless, as to Mr. Wheeler’s claim under
 5   California Civil Code section 2923.6 (“Section 2923.6”), the Court held that “[SLS] was
 6   under no obligation to respond to Plaintiff’s request in 2017 absent a material change in
 7   Plaintiff’s financial circumstances that was documented and submitted to [SLS],” but
 8   “grant[ed] Plaintiff leave to amend his Complaint . . . to more clearly describe the series of
 9   events underlying his allegations against Defendant.” Id. at 9 (citing Cal. Civ. Code
10   § 2923.6(g)). The Court also dismissed Mr. Wheeler’s claim under 12 C.F.R. § 1024.41,
11   granting him leave to amend “to more clearly explain which section of this regulation he
12   alleges was violated.” Id. at 10.
13         Finally, the Court noted that “Plaintiff ha[d] not filed any document with the Court
14   indicating he ha[d] served . . . Mortgage Law Firm PLC” and “it [wa]s unclear how
15   Plaintiff’s allegations related to Mortgage Law Firm at all, as the company [wa]s not
16   mentioned in the First Amended Complaint except in the caption.” Id. The Court therefore
17   directed Mr. Wheeler to “include any allegations he intends to assert against Mortgage Law
18   Firm” in his Second Amended Complaint and to “serve Mortgage Law Firm or it will be
19   dismissed pursuant to Federal Rule of Civil Procedure 4(m).” Id.
20         Plaintiff filed his operative Second Amended Complaint on June 13, 2018, see ECF
21   No. 20, and the instant Motion followed on June 29, 2018. See ECF No. 21.
22                                       LEGAL STANDARD
23         Federal Rule of Civil Procedure 12(b)(6) permits a party to raise by motion the
24   defense that the complaint “fail[s] to state a claim upon which relief can be granted,”
25   generally referred to as a motion to dismiss. The Court evaluates whether a complaint
26   states a cognizable legal theory and sufficient facts in light of Federal Rule of Civil
27   Procedure 8(a), which requires a “short and plain statement of the claim showing that the
28   pleader is entitled to relief.”     Although Rule 8 “does not require ‘detailed factual

                                                   4
                                                                                  17-CV-1267-JLS (LL)
 1   allegations,’ . . . it [does] demand more than an unadorned, the-defendant-unlawfully-
 2   harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
 3   Corp. v. Twombly, 550 U.S. 544, 555 (2007)). In other words, “a plaintiff’s obligation to
 4   provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and
 5   conclusions, and a formulaic recitation of the elements of a cause of action will not do.”
 6   Twombly, 550 U.S. at 555 (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). A
 7   complaint will not suffice “if it tenders ‘naked assertion[s]’ devoid of ‘further factual
 8   enhancement.’” Iqbal, 556 U.S. at 677 (citing Twombly, 550 U.S. at 557).
 9          To survive a motion to dismiss, “a complaint must contain sufficient factual matter,
10   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting
11   Twombly, 550 U.S. at 570); see also Fed. R. Civ. P. 12(b)(6). A claim is facially plausible
12   when the facts pled “allow the court to draw the reasonable inference that the defendant is
13   liable for the misconduct alleged.” Iqbal, 556 U.S. at 677 (citing Twombly, 550 U.S. at
14   556). That is not to say that the claim must be probable, but there must be “more than a
15   sheer possibility that a defendant has acted unlawfully.” Id. Facts “‘merely consistent
16   with’ a defendant’s liability” fall short of a plausible entitlement to relief. Id. (quoting
17   Twombly, 550 U.S. at 557). Further, the Court need not accept as true “legal conclusions”
18   contained in the complaint. Id. This review requires context-specific analysis involving
19   the Court’s “judicial experience and common sense.” Id. at 678 (citation omitted).
20   “[W]here the well-pleaded facts do not permit the court to infer more than the mere
21   possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the
22   pleader is entitled to relief.’” Id.
23                                          ANALYSIS
24          SLS moves to dismiss with prejudice Mr. Wheeler’s claims for fraud, violation of
25   Section 2923.6, and violation of 12 C.F.R. § 1024.41 as alleged in his Second Amended
26   Complaint. See generally ECF No. 21.
27   ///
28   ///

                                                  5
                                                                                17-CV-1267-JLS (LL)
 1   I.     Fraud
 2          Mr. Wheeler alleges generally that “the origination of the loan was a case of fraud”
 3   because he “was induced to sign a loan that was different from the one previously
 4   offer[]e[d] by promises that went unfulfilled.” SAC at 2. SLS argues that this allegation
 5   is insufficient to state any claim against it.
 6          The Court must agree. As SLS notes, see Mot. at 8, “an amended complaint must
 7   be complete in itself without reference to a prior or superceding pleading.” Rentz v. Borem,
 8   No. 11-CV-1623-IEG NLS, 2012 WL 1609941, at *3 (S.D. Cal. May 8, 2012) (citing S.D.
 9   Cal. Civ.L.R. 15.1). Mr. Wheeler’s conclusory allegations in his Second Amended
10   Complaint fail to meet the heightened pleading standard required under Federal Rule of
11   Civil Procedure 9(b), pursuant to which, “in alleging fraud or mistake, a party must state
12   with particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b).
13   In particular, allegations of fraud must be accompanied by ‘the who, what, when, where,
14   and how’ of the misconduct charged.” Kearns v. Ford Motor Co., 567 F.3d 1120, 1124
15   (9th Cir. 2009). When alleging that fraudulent statements were made, a plaintiff must
16   identify the false statements and indicate why they were false. In re GlenFed, Inc. Sec.
17   Litig., 42 F.3d 1541, 1548 (9th Cir. 1994) (en banc).
18          This Mr. Wheeler fails to do. It is not clear from Mr. Wheeler’s Second Amended
19   Complaint who made what fraudulent statements when. Accordingly, the Court GRANTS
20   SLS’s Motion and DISMISSES Mr. Wheeler’s cause of action for fraud.
21   II.    California Civil Code § 2923.6
22          Section 2923.6 provides that, “[i]f a borrower submits a complete application for a
23   first lien loan modification,” a mortgage servicer “shall not record a notice of default or
24   notice of sale, or conduct a trustee’s sale, while the complete first lien loan modification
25   application is pending” until “the mortgage servicer makes a written determination that the
26   borrower is not eligible for a first lien modification, and any appeal period” has expired.
27   Cal. Civ. Code § 2923.6(c). The statute further states that “the borrower shall have at least
28   30 days from the date of the written denial to appeal the denial and to provide evidence

                                                      6
                                                                                 17-CV-1267-JLS (LL)
 1   that the mortgage servicer’s determination was in error.” Cal. Civ. Code § 2923.6(d). If
 2   the borrower appeals the denial, then the mortgage servicer may not record a notice of sale
 3   or conduct a trustee’s sale until 15 days after the denial of the appeal. Cal. Civ. Code
 4   § 2923.6(e). Under Section 2923(g), however,
 5                the mortgage servicer shall not be obligated to evaluate
                  applications from borrowers who have already been evaluated or
 6
                  afforded a fair opportunity to be evaluated for a first lien loan
 7                modification prior to January 1, 2013, or who have been
                  evaluated or afforded a fair opportunity to be evaluated
 8
                  consistent with the requirements of this section, unless there has
 9                been a material change in the borrower's financial circumstances
                  since the date of the borrower's previous application and that
10
                  change is documented by the borrower and submitted to the
11                mortgage servicer.
12   Cal. Civ. Code § 2923.6(g).
13         Section 2923.6 was repealed, effective January 1, 2018, and “reenacted with
14   somewhat different language as section 2924.11.” See Travis v. Nationstar Mortg., LLC,
15   733 F. App’x 371, 373 (9th Cir. 2018). SLS argues that the Legislature’s repeal of Sections
16   2923.6(d) and (e) terminates Mr. Wheeler’s right to relief under those provisions. See Mot.
17   at 3–4. The Court previously expressed skepticism that the repeal of Section 2923.6 barred
18   Mr. Wheeler’s claim, see ECF No. 19 at 8 n.5 (citing Wilkerson v. Nationstar Mortg., LLC,
19   733 Fed. App’x 371 (9th Cir. 2018)), instead concluding that, under Section 2923.6(g),
20   SLS “was under no obligation to respond to Plaintiff’s request in 2017 absent a material
21   change in Plaintiff’s financial circumstances that was documented and submitted to
22   [SLS].” Id. at 9. The Court therefore granted Mr. Wheeler leave to amend his complaint
23   “to more clearly describe the series of events underlying his allegations against [SLS].” Id.
24         This Mr. Wheeler has failed to do. Despite being given the opportunity to file an
25   amended complaint alleging in what way his financial circumstances had changed and that
26   he had communicated that change in circumstances to SLS, Mr. Wheeler’s Second
27   Amended Complaint contains no such allegations. Consequently, whether the repeal of
28   Section 2923.6 mandates dismissal of Mr. Wheeler’s claim under that Section or not,

                                                   7
                                                                                 17-CV-1267-JLS (LL)
 1   Mr. Wheeler fails to state a claim. The Court therefore GRANTS SLS’s Motion and
 2   DISMISSES Plaintiff’s cause of action under Section 2923.6.
 3   III.   12 C.F.R. §1024.41
 4          In his Second Amended Complaint, Mr. Wheeler clarifies that he is asserting a claim
 5   under 12 C.F.R. §§ 1024.41(c)(1)(ii), (g), and (h)(3), on the grounds that SLS failed to
 6   (1) inform Mr. Wheeler in writing that the appeal process was not applicable, (2) provide
 7   Mr. Wheeler an adequate opportunity to appeal, or (3) conduct a review Mr. Wheeler’s
 8   appeal with personnel uninvolved with the evaluation of Mr. Wheeler’s application. SAC
 9   at 7–8. Section 1024.41(c)(1)(ii) provides that,
10                if a servicer receives a complete loss mitigation application more
                  than 37 days before a foreclosure sale, then, within 30 days of
11
                  receiving the complete loss mitigation application, a servicer
12                shall . . . [p]rovide the borrower with a notice in writing stating
                  the servicer’s determination of which loss mitigation options, if
13
                  any, it will offer to the borrower on behalf of the owner or
14                assignee of the mortgage. The servicer shall include in this
                  notice the amount of time the borrower has to accept or reject an
15
                  offer of a loss mitigation program as provided for in paragraph
16                (e) of this section, if applicable, and a notification, if applicable,
                  that the borrower has the right to appeal the denial of any loan
17
                  modification option as well as the amount of time the borrower
18                has to file such an appeal and any requirements for making an
                  appeal, as provided for in paragraph (h) of this section.
19
20   12 C.F.R. § 1024.41(c)(1)(ii). Under Section 1024.41(g),
21                If a borrower submits a complete loss mitigation application after
                  a servicer has made the first notice or filing required by
22
                  applicable law for any judicial or non-judicial foreclosure
23                process but more than 37 days before a foreclosure sale, a
                  servicer shall not move for foreclosure judgment or order of sale,
24
                  or conduct a foreclosure sale, unless:
25
                  (1)    The servicer has sent the borrower a notice pursuant to
26
                         paragraph (c)(1)(ii) of this section that the borrower is not
27                       eligible for any loss mitigation option and the appeal
                         process in paragraph (h) of this section is not applicable,
28

                                                    8
                                                                                    17-CV-1267-JLS (LL)
 1                      the borrower has not requested an appeal within the
                        applicable time period for requesting an appeal, or the
 2
                        borrower’s appeal has been denied;
 3
                 (2)    The borrower rejects all loss mitigation options offered by
 4
                        the servicer; or
 5
                 (3)    The borrower fails to perform under an agreement on a
 6
                        loss mitigation option.
 7
 8   12 C.F.R. § 1024.41(g). Pursuant to Section 1024.41(h)(3), “[a]n appeal shall be reviewed
 9   by different personnel than those responsible for evaluating the borrower’s complete loss
10   mitigation application.” 12 C.F.R. § 1024.41(h)(3).
11         SLS counters that, pursuant to Section 1024.41(i), it had no obligation under the
12   Code of Federal Regulations to respond to a duplicative request for a loan modification.
13   See Opp’n at 5–7. SLS also contends that Mr. Wheeler cannot allege causation or damages,
14   as required under 12 U.S.C. § 2605(f). See Opp’n at 7–8.
15         Pursuant to Section 1024.41(i),
16               A servicer must comply with the requirements of this section for
17               a borrower’s loss mitigation application, unless the servicer has
                 previously complied with the requirements of this section for
18               a complete loss mitigation application submitted by the borrower
19               and the borrower has been delinquent at all times since
                 submitting the prior complete application.
20
21   12 C.F.R. § 1024.41(i). Mr. Wheeler concedes that he had previously submitted a loss
22   mitigation application to SLS. See SAC at 3, 6. Mr. Wheeler also had been delinquent at
23   all times since submitting his prior application, as he was delinquent for 106 months as of
24   May 2017. See McMahon Decl. Ex. 1 at 16, 17. SLS was therefore under no obligation to
25   comply with the requirements of Section 1024.41.
26         Mr. Wheeler nonetheless appears to raise an apparent detrimental reliance argument,
27   contending that SLS is not prohibited from reviewing a duplicative request and, in this
28   instance, was obligated to do so because it “initiated the process of applying for a loan

                                                  9
                                                                               17-CV-1267-JLS (LL)
 1   modification, accepted the application[,] and reviewed it.” See FAC at 4. There is no
 2   indication here, however, that Mr. Wheeler relied to his detriment on any implied promise
 3   on the part of SLS to review his duplicative application for a loan modification or its appeal.
 4   See, e.g., Beck v. Wells Fargo Home Mortg., N.A., No. 10-CV-2150 BEN NLS, 2010 WL
 5   5340563, at *2 (S.D. Cal. Dec. 10, 2010). The Court therefore GRANTS SLS’s Motion
 6   and DISMISSES Mr. Wheeler’s cause of action under Section 1024.41.
 7   IV.   Dismissal with Prejudice
 8         SLS requests that the Court dismiss Mr. Wheeler’s causes of action against it with
 9   prejudice. See, e.g., Mot. at 9. The Court will grant leave to amend unless it determines
10   that no modified contention “consistent with the challenged pleading . . . [will] cure the
11   deficiency.” DeSoto v. Yellow Freight Sys., Inc., 957 F.2d 655, 658 (9th Cir. 1992)
12   (quoting Schriber Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d 1393, 1401 (9th Cir.
13   1986)).
14         This is Mr. Wheeler’s Second Amended Complaint, amended following the Court’s
15   prior dismissal without prejudice of Mr. Wheeler’s causes of action under Sections 2923.6
16   and 1024.41. See generally ECF No. 19. The Court provided Mr. Wheeler the opportunity
17   to allege additional facts demonstrating that Mr. Wheeler experienced a material change in
18   financial circumstances that he documented and submitted to SLS. See id. at 9. As
19   discussed above, see supra Section I, Mr. Wheeler declined to do so.               In light of
20   Mr. Wheeler’s prior application for a loan modification and Mr. Wheeler’s decision not to
21   address the deficiencies highlighted in the Court’s prior Order, the Court determines that
22   further amendment to these claims would be futile and therefore DISMISSES WITH
23   PREJUDICE Mr. Wheeler’s causes of action under Sections 2923.6 and 1024.41.
24         Mr. Wheeler’s Second Amended Complaint, however, raises for the first time a
25   cause of action for fraud. Although the Court has concerns as to the statute of limitations
26   and whether Mr. Wheeler can assert such a claim against SLS and/or MLF rather than Twin
27   Capital Mortgage, the Court will DISMISS WITHOUT PREJUDICE Mr. Wheeler’s
28   cause of action for fraud. Mr. Wheeler MAY FILE a Third Amended Complaint within

                                                   10
                                                                                  17-CV-1267-JLS (LL)
 1   thirty (30) days of the electronic docketing of this Order. Mr. Wheeler is reminded that,
 2   should he file a Third Amended Complaint, it must be complete in and of itself and not
 3   refer to any prior pleadings. Any claim for fraud is subject to the heightened pleading
 4   standard of Federal Rule of Civil Procedure 9(b). Failure to file a further amended
 5   complaint within the time limits proscribed will result in dismissal with prejudice of
 6   Mr. Wheeler’s final remaining claim against SLS for fraud.
 7   V.     Mortgage Law Firm PLC
 8          The Court previously cautioned Mr. Wheeler that, because he had not filed a proof
 9   of service, he “must . . . serve Mortgage Law Firm or it will be dismissed pursuant to
10   Federal Rule of Civil Procedure 4(m).” See ECF No. 19 at 10. The Court also cautioned
11   Mr. Wheeler that “he must include any allegations he intends to assert against Mortgage
12   Law Firm” in his Second Amended Complaint. Id.
13          In his Second Amended Complaint, Mr. Wheeler explains that “on the morning of
14   May 17, 2017, when the original lawsuit was filed in small claims court in San Diego, both
15   Specialized Loan Servicing and the Mortgage Law Firm were notified by registered mail
16   that the suit had been filed.” SAC at 8. That may be true, but Mr. Wheeler has yet to file
17   a proof of service with this Court. Mr. Wheeler SHALL FILE proof of service against
18   MLF within fourteen (14) days of the electronic docketing of this Order. Failure to do so
19   may result in dismissal without prejudice of Mr. Wheeler’s causes of action against MLS
20   pursuant to Rule 4(m). 5
21                                              CONCLUSION
22          For the foregoing reasons, the Court GRANTS Defendant Specialized Loan
23   Servicing, LLC’s Motion to Dismiss (ECF No. 20) and DISMISSES Mr. Wheeler’s
24   Second Amended Complaint as to Defendant Specialized Loan Servicing, LLC.
25
26   5
      The Court reiterates that it is unclear precisely what those causes of action are. Mr. Wheeler explains in
     his Second Amended Complaint that “all charges in this suit made against SLS apply equally to the
27   Mortgage Law [Firm] since they are the means by which the foreclosure sale [wa]s carried out.” SAC at
28   8. In the absence of any concrete allegations concerning MLF in particular, it is unlikely that Mr. Wheeler
     will prevail on these claims.

                                                         11
                                                                                            17-CV-1267-JLS (LL)
 1   Specifically, the Court DISMISSES WITH PREJUDICE Mr. Wheeler’s causes of action
 2   against Defendant Specialized Loan Servicing, LLC under California Civil Code § 2923.6
 3   and 12 C.F.R. §1024.41, but DISMISSES WITHOUT PREJUDICE Mr. Wheeler’s
 4   cause of action against Defendant Specialized Loan Servicing, LLC for fraud. Mr. Wheeler
 5   MAY FILE an amended complaint within thirty (30) days of the electronic docketing of
 6   this Order. Should Mr. Wheeler fail to file an amended complaint within the time provided,
 7   the Court may enter an Order dismissing with prejudice Mr. Wheeler’s causes of action
 8   against Defendant Specialized Loan Servicing, LLC.
 9         Further, Mr. Wheeler SHALL FILE proof of service on Defendant Mortgage Law
10   Firm PLC within fourteen (14) days of the electronic docketing of this Order. Should
11   Mr. Wheeler fail to file the requisite proof of service within the time provided, the Court
12   may enter an Order dismissing without prejudice Mr. Wheeler’s causes of action against
13   Defendant Mortgage Law Firm PLC.
14         IT IS SO ORDERED.
15
16   Dated: December 5, 2018
17
18
19
20
21
22
23
24
25
26
27
28

                                                 12
                                                                               17-CV-1267-JLS (LL)
